UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

AKANNI AMBERSLIE,

                                    Plaintiff,

       vs.                                                        9:17-CV-0564
                                                                  (TJM/DEP)

PRISONER TRANSPORT SERVICE
OF AMERICA, LLC,

                           Defendant.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge



                                    DECISION & ORDER

       The Court referred this pro se civil action, brought pursuant to 42 U.S.C. § 1983, to

Magistrate Judge David E. Peebles for a Report-Recommendation pursuant to 28 U.S.C.

§ 636(b) and Local Rule 72.3(c). Plaintiff alleges that Defendant violated his civil rights

during the time that Defendant transported him as a prisoner from Tennessee to Broome

County, New York.

       Magistrate Judge Peebles’ Report-Recommendation, dkt. # 50, issued on March 4,

2019, recommends that Defendant’s motion to dismiss for failure to state a claim be

granted with prejudice. While Magistrate Judge Peebles finds that Defendant’s motion to

transfer should be denied, he finds that Plaintiff has failed in his Amended Complaint to

allege facts sufficient to make it plausible that Defendant violated his right to be free of


                                                 1
cruel and unusual punishment during his transfer. Plaintiff does not allege, Magistrate

Judge Peebles finds, any facts which could make it plausible that the conditions he

experienced during his interstate transport were so severe as to constitute a constitutional

violation. Magistrate Judge Peebles also concludes that Plaintiff has not plausibly alleged

that Defendant acted with deliberate indifference to a serious medical need. Finally,

Magistrate Judge Peebles concludes that Plaintiff has not alleged that any injuries he

suffered were the result of Defendant’s policy or custom. For these reasons, he

recommends that the Amended Complaint be dismissed with prejudice.

      No party objected to the Report-Recommendation, and the time for such objections

has passed. After examining the record, this Court has determined that the Report-

Recommendation is not subject to attack for plain error or manifest injustice and the Court

will accept and adopt the Report-Recommendation for the reasons stated therein.

      Accordingly,

      The Report-Recommendation of Magistrate Judge Peebles, dkt. # 50, is hereby

ACCEPTED and ADOPTED. Defendant’s motion to dismiss, dkt. # 39, is hereby

GRANTED, and Plaintiff’s Amended Complaint is DISMISSED with prejudice. The Clerk

of Court is directed to CLOSE the case.



IT IS SO ORDERED.



Dated:March 26, 2019




                                             2
